Name: Commission Regulation (EEC) No 2601/80 of 9 October 1980 temporarily suspending the advance fixing of export refunds for poultrymeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 10 . 80 Official Journal of the European Communities No L 267/31 COMMISSION REGULATION (EEC) No 2601/80 of 9 October 1980 temporarily suspending the advance fixing of export refunds for poultrymeat products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat ^), as amended by Regulation (EEC) No 369/76 (2 ), Having regard to Council Regulation (EEC) No 2779/75 of 29 October 1975 laying down general rules for granting export refunds on poultrymeat and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the market for poultrymeat is characterized by an uncertainty as regards the price ; whereas the current refunds applicable to certain products could lead to speculative advance fixing of the refunds ; whereas it is necessary to suspend temporarily the advance fixing of refunds, HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for products falling within subheading 02.02 A I of the Common Customs Tariff is hereby suspended during the period 10 to 14 October 1980 . Article 2 This Regulation shall enter into force on 10 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 October 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 77 . (2) OJ No L 45, 21 . 2 . 1976, p. 3 . (3 ) OJ No L 282, 1 . 11 . 1975, p. 90 .